10-532-ag (L)
    Dedi v. Holder
                                                                                  BIA
                                                                          A078 519 705
                                                                          A098 358 211
                                                                          A098 358 212
                                                                          A098 358 213
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 6th day of April, two thousand twelve.

    PRESENT:
             ROSEMARY S. POOLER,
             BARRINGTON D. PARKER,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    DAVID DEDI, also known as ANTONIO
    DI MEGLIO, ALBINE DEDI, KLODJANA DEDI,
    XHULIO DEDI
             Petitioners,

                     v.                                    10-532-ag(L);
                                                           10-2639-ag(Con)
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:              Nicole K. Trivlis, Carmel, N.Y.
FOR RESPONDENT:           Tony West, Assistant Attorney
                          General; Luis E. Perez, Senior
                          Litigation Counsel; Briena L.
                          Strippoli, Trial Attorney, Office of
                          Immigration Litigation, Civil
                          Division, United States Department
                          of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    David and Albine Dedi and their children Klodjana and

Xhulio, natives and citizens of Albania, seek review of the

January 21, 2010, and June 10, 2010, decisions of the BIA

denying their motions to reopen.     In re David Dedi, No. A078

519 705 (B.I.A. Jan. 21, 2010); In re Albine Dedi, Klodjana

Dedi, Xhulio Dedi, Nos. A098 358 211/212/213 (B.I.A. June

10, 2010).    We assume the parties’ familiarity with the

underlying facts and procedural history of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.     Kaur v. BIA, 413 F.3d 232, 233 (2d

Cir. 2005).    We review for substantial evidence the BIA’s

evaluation of country conditions evidence submitted with a

motion to reopen.     Jian Hui Shao v. Mukasey, 546 F.3d 138,

169 (2d Cir. 2008).


                                2
    It is beyond dispute that petitioners’ motions to

reopen were untimely, as they were filed nearly six years

after the agency’s order of removal became final in Mr.

Dedi’s case and nearly two years after the agency’s order of

removal became final in Mrs. Dedi’s case.    See 8 U.S.C.

§ 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2).   This time

limitation does not apply, however, to a motion to reopen

asylum proceedings that is “based on changed circumstances

arising in the country of nationality or in the country to

which deportation has been ordered, if such evidence is

material and was not available and could not have been

discovered or presented at the previous hearing.”    8 C.F.R.

§ 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C).

Here, petitioners argue that they demonstrated changed

conditions in Albania and that the BIA failed to adequately

consider the evidence they submitted in support of their

motion.

    Contrary to petitioners’ argument, there is no

indication that the BIA ignored any evidence they submitted,

given that the BIA explicitly referred to their evidence in

its decision.   See Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 336 n.17 (2d Cir. 2006) (presuming that the


                              3
agency “has taken into account all of the evidence before

[it], unless the record compellingly suggests otherwise”).

    In declining to find changed country conditions, the

BIA reasonably determined that the letters from five

individuals in Albania were not sufficient because they were

the same conditions that were alleged at the time of the

initial hearing, and no other objective evidence was

submitted.   While the fact that evidence submitted in

support of changed country conditions is of the same type

that motivated a petitioner’s claim of asylum initially is

not always enough, on its own, to preclude a finding of

changed country conditions, see Poradisova v. Gonzales, 420

F.3d 70, 81-82 (2d Cir. 2005)(finding that even where same

conditions existed at the time of original asylum

application, BIA must consider the evidence in the record in

determining whether there was a change in intensity, if not

type, of country conditions), the BIA was within its

discretion to conclude that the five affidavits did not

constitute material evidence of changed circumstances.

    Petitioners also contend that the BIA erred in finding

that the motion did not address the underlying adverse

credibility determination made by the IJ at Mr. Dedi’s


                              4
merits hearing and in failing to grant their claim for

humanitarian asylum; they further argue that they

established their prima facie eligibility for withholding of

removal and relief under the Convention Against Torture.

Because the BIA reasonably determined that Petitioners did

not establish changed conditions in Albania, and thus did

not abuse its discretion by denying the motion as time-

barred, we need not reach these issues.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5